 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 329 
In the House of Representatives, U. S.,

April 27, 2009
 
RESOLUTION 
Recognizing the anniversary of the tragic accident of the steamboat ship SS Sultana. 
 
 
Whereas the explosion of the SS Sultana on April 27, 1865, is considered the worst maritime disaster in American history;  
Whereas the steamboat ship SS Sultana exploded on the Mississippi River 7 miles north of Memphis, Tennessee, at 2:00 a.m.;  
Whereas roughly 1,800 of the 2,400 passengers lost their lives in the tragedy;  
Whereas 2,000 passengers on the SS Sultana at the time of the explosion were Union prisoners of war recently released from the Confederate Andersonville and Cahaba Prison Camps in Alabama;  
Whereas several of the former prisoners of war were suffering from disease and extreme malnutrition caused by the overcrowded and unsanitary conditions at the prison camps;  
Whereas the explosion was presumed to have been caused by a defective boiler trying to overcome the current of the Mississippi River;  
Whereas the enormous loss of life was attributed to an overcrowded vessel caused in part by poor oversight on behalf of the Union commanding officers responsible for the release of the prisoners of war;  
Whereas up to 300 of the initial survivors of the explosion later died from burns, hypothermia, or exposure;  
Whereas then Secretary of War Edwin M. Stanton stated in his annual report for 1865 that the loss of over 1200 officers and soldiers—a loss greatly increased … by an improper and unnecessary overloading of the boat;  
Whereas only one of the several individuals responsible for the conditions of the steamer or the overcrowding of the vessel which contributed to the tragedy and large loss of life was ever prosecuted; and  
Whereas the disaster received little attention in the newspapers or magazines of the time and is scarcely remembered today: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the 144-year anniversary of the tragic accident of the steamboat ship SS Sultana;  
(2)honors the memory of the soldiers and passengers who lost their lives in this disaster;  
(3)regrets the lack of military and civilian oversight that led to the explosion and tremendous loss of life; and  
(4)rededicates itself to honoring all our veterans and military families with the highest level of support in quality resources, equipment and services.  
 
Lorraine C. Miller,Clerk.
